GOODE, J.
We deem it unnecessary to restate the facts of this case because they have been given accurately by our associate, in whose conclusion we are unable *67to concur. We do not dissent from much of what he says concerning the law of cases of this character. It is the established rule in this State that when a court of inferior jurisdiction is entrusted by law with the duty of determining whether the facts exist authorizing it to exercise jurisdiction in a given instance, its finding of those facts is conclusive against collateral attack. Moreover, if the record in the cause does not recite a finding, but merely shows the court exercised jurisdiction, the presumption is that it found the necessary facts existed. But if the record of a court of general jurisdiction shows affirmatively that it had no jurisdiction in a given case, its judgment is void. [Smith’s Lead. Cas. (8 Fed.), part 2, pp. 1113, 1114; 1 Freeman, Judgments, concluding sentences of sec. 132; McClanahan v. West, 100 Mo. 309, 320, 33 S. W. 674.] A fortiori is this so if the court is an inferior one. The case presented for determination is not one in which the record of the county court is silent as to the jurisdictional facts, but is one in which the court undertook to recite its finding of those facts. It recited them in these words:
“Now at this day come T. M. Maples, P. L. Little, Samuel Angus, J. A. Wasson et al., one-tenth of the qualified voters and tax payers of Christian county, Missouri, and by leave of court present their petition, praying the court to make an order submitting to the qualified voters of said county,” etc.
The statute regulating local option elections prescribes that a petition for such an election shall be signed by one-tenth of the qualified voters of said county, residing outside the corporate limits of any city or town having a population of 2,500, who are qualified to vote for members of the Legislature. [R. S. 1899, sec. 3027.] No one will dispute the proposition that the presentation of a petition signed by the requisite number of petitioners of the class designated in the statute to the county court is essential to give said court jurisdiction *68of the matter and warrant it to order an election. If the county court had recorded no determination of this question in the present instance, it would he presumed in favor of its jurisdiction, that it determined such a petition as the statute required had been presented. But its own record shows it made no finding of that sort The law required a petition signed by one-tenth of the qualified voters. Instead of finding this had been done, the court found a petiton had been filed signed by one-tenth of the qualified voters and taxpayers of the county. That is to say, the county court proceeded on a wrong opinion in respect to what the law prescribed and this error of law apparent on the record, can be reviewed as in other cases. The court supposed the law required a petition to be signed by one-tenth of the qualified voters and taxpayers and not merely by one-ténth of the qualified vor ters; that is, that the petitioners must be taxpayers as well as voters. Now it is obvious that this theory was totally erroneous. Therefore the county court’s record shows on its face that it neither found, nor undertook to find, the jurisdictional facts existed; and there can be no presumption in the face of this record that it did so find. The law is that when there is a full record of all matters going to a court’s jurisdiction, the question of its jurisdiction must be determined from the record and there is no room for presumptions. [Williams v. Monroe, 125 Mo. 574, 28 S. W. 853.] In the cited case, wheré in a title turned on condemnation proceedings, the question of jurisdiction of the defendant in said proceedings was raised. The notice to the defendant was contained in the record and the return showed on its face that the service of the notice was void. Thereupon it was contended that presumptions in favor of service and consequent jurisdiction should be indulged, but the Supreme Court held there could be no presumption, as the matter was shown' affirmatively in the proceedings (loe. cit. 587).'
*69It is true, as stated in the opinion of our colleague, that it was within the range of possibility for the taxpayers and voters in Christian county to coincide. And the same may be said of the theory that the petition was signed by one-tenth of the qualified voters and also by one-tenth of the taxpayers. These possibilities do not go to the point nor satisfy the law. The essence of the matter is not, that it was possible for such things to be, but that it Avas necessary for the county court to determine that a petition signed by one-tenth of the qualified voters had been presented. There can be no presumption, in the instance of a proceeding in a court of inferior jurisdiction, that facts existed essential to an exercise of judical poAver. The very utmost that will be presumed is that the court found the facts existed, if the record does not show it failed so to find. Hence the case comes doAvn to this question: Which is' the fair and reasonable interpretation of the language of the recital in the judgment of the county court, that the recital shows the court determined, or shows it failed to> determine that one-tenth of the qualified voters had signed the petition? Any reasonable interpretation in favor of the right exercise of jurisdction by the court ought to be adopted. [Mastin v. Stoller, 107 Mo. 317, 326, 17 S. W. 1011.] We consider that the natural and only reasonable meaning of the language of the recital in the judgment is, that the county court proceeded on the theory that under a correct view of the statutes, nobody but persons who were both qualified voters and taxpayers ought to be counted in ascertainng whether or not the petition was signed by the requisite one-tenth. This is, in fact, the requirement for some special elections which a county court may order. [R. S. 1899, sec. 5172.] We do not consider it a fair view of the language of the judgment to say it meant, either that the taxpayers and qualified voters coincided in number or that the petition was signed by one-tenth of both classes of citi*70zens. These interpretations are unreasonable because, if the court understood the statute correctly and intended to follow it and to order no election unless one-tenth of the entire number of the qualified voters of the county had petitioned, the recital regarding taxpayers was wholly superfluous and simply words inserted in the judgment for no purpose. But it ought not to be taken for granted that the county court would insert purposeless words in the record, when the natural inference from what was said is that the court regarded the signatures of taxpayers as essential. A leading canon for the interpretation of documents or laws is that force must be given, when possible, to all their words. [Calloway v. Henderson, 130 Mo. 77, 86, 32 S. W. 34.] We hold the recital shows the court proceeded on a false theory of law and did not determine the fact essential to give it jurisdiction. As it did not determine that fact, and there is no presumption in the case of an inferior tribunal, that the fact existed, it must be ruled the county court had no power to order the election. It is worthy of remark, too, that said court was proceeding, in the matter under special and statutory authority, and not according to the course of the common law; a circumstance which, according to many authorities, would affect the presumptions to be indulged in regard to the right exercise of jurisdiction.
The judgment is reversed.
Bland, P. J., concurs.